952 F.2d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lynell JORDAN, Defendant-Appellant.
No. 90-50652.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1991.*Decided Jan. 3, 1992.

1
Before SCHROEDER and KOZINSKI, Circuit Judges, and McKIBBEN,** District Judge.


2
MEMORANDUM***


3
Lynell Jordan appeals the district court's denial of his motion to suppress heroin seized from him at the Los Angeles International Airport.


4
The district court denied Jordan's motion to suppress holding that the brief detention of Jordan's checked luggage did not constitute an illegal seizure.   The district court also found that Jordan consented to the search.


5
The authorities briefly detained Jordan's luggage after he had checked it at the airport.   He was then asked if he would consent to a search of that luggage and he gave his consent.   The brief detention of Jordan's luggage and whatever observations Jordan made of the luggage before his detention did not interfere with Jordan's travel or his possessory interests in the luggage.   There was no seizure under the Fourth Amendment.   United States v. Brown, 884 F.2d 1309, 1316 (9th Cir.1989).   Jordan was not under arrest and he was free to leave at all times.   The district court properly found that Jordan was under no compulsion and he freely consented to the search.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Howard D. McKibben, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3